DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                      Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/20/2019 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/28/2018. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
                                        Status of Application
Claims 1-2, 5, 7-8, 11, 13-14, 17, and 19-22 are pending. Claims 19-22 have been added. Claims 1, 7, and 13 are the Independent claims. Claims 6, 12, and 18 have been cancelled by applicant. Claims 3-4, 9-10, and 15-16 have not been included on the Allowance is in response to the “Amendments and Remarks” received on 6/16/2021. 
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 6/16/2021. Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
With respect to the claim rejections on Claims 1-2, 5-8, 11,1-4 and 17-18 under 35 U.S.C. § 103, applicant’s “Amendments and Remarks”  have been fully considered and are persuasive. The rejections under 35 U.S.C. § 102 and 103 for Claims XX have been withdrawn.
Office note: Since applicant has cancelled Claims 3-4, 6, 9-10, 12, 15-16, and 18; all rejections and objections based thereon are considered moot.
Allowance
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 


Allowable Subject Matter
With respect to C Claims 1-2, 5, 7-8, 11, 13-14, 17, and 19-22: Claims 1, 7, and 13 have been found to contain allowable subject matter. Any claims that depend there from are also found to contain allowable subject matter due to their dependency on the allowable subject matter.
Reasons for Allowance
The allowable subject matter found in the Claims 1, 7, and 13 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “a transmission having a plurality of speed stages, provided in a torque transmission path between the torque converter and the axle and including an input shaft connected to the torque converter and an output shaft connected to the axle…. controlling the transmission in accordance with a determination result in the determining the detector includes a rotational speed detector configured to detect a rotational speed of the internal combustion engine; and the microprocessor is further configured to perform calculating a target speed stage of the transmission and a required engaging force of the pair of engagement elements so that an actual driving force in accordance with a rotational speed of the internal combustion engine is equal to a required driving force; the calculating including calculating a speed stage having the smallest speed ratio among the speed stages capable of generating the required driving force at the rotational speed detected by the rotational speed detector as the target speed stage, based on characteristics of the creep torque for the rotational speed of the internal combustion engine 
The closest prior art of reference is Okada et al. (United States Patent Publication 2003/0171186). Okada is also creep control system, however Okada does not specifically state a system with the limitations as cited above.
Another prior art of reference is Yamashita (United States Patent Publication 2019/0031188). Yamashita is also system and method for parking engine control, however Yamashita does not specifically state the limitations as cited above.
Both of these references either independently or in combination fail to anticipate or teach the limitations as cited above in combination with the other claimed limitations. Therefore Claims 1, 7, and 13 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed on PTO form 892 attached with this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669